REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., JP 2017-027832 A) discloses a method for controlling (with 43) an X-ray tube (10), the X-ray tube having a filament (12) and a filament transformer (33), wherein the method comprises: detecting a filament current value (with 34); selecting a current range in which the detected filament current value falls (since these are the possible current values for the X-ray tube); and controlling a tube current of the X-ray tube by applying the primary current value (with 34) to the filament transformer (33). The prior art (e.g., US 2016/0088718 (fig. 1); and US 2018/0315579 (fig. 2)) also disclose other current control methods.  
However, the prior art fails to disclose or fairly suggest a method for controlling an X-ray tube, the X-ray tube having a filament and a filament transformer, wherein the method includes: selecting current values of N points in a working range of filament current, and dividing the working range into N+1 consecutive current ranges by the N points, wherein the N points are unevenly distributed in the working range of filament current; and calculating a primary current value ip of the filament transformer according to the selected current range by the following formula:  

    PNG
    media_image1.png
    68
    318
    media_image1.png
    Greyscale
 
wherein isa and is(a+1) are filament current values at two end points of the selected current range; ipa and ip(a+1) are predetermined primary current values, measured in advance, corresponding to the filament current values at the two end points; and is the detected filament current value, in combination with all of the other recitations in the claim. 

Regarding claim 7 and its dependent claim(s), if any, the prior art (e.g., JP 2017-027832 A) discloses a similar device.  
However, the prior art fails to disclose or fairly suggest a device for controlling an X-ray tube, the X-ray tube having a filament and a filament transformer, wherein the device includes: a current range dividing module, configured to select current values of N points in a working range of filament current, and divide the working range into N+1 consecutive current ranges by the N points, wherein the N points are unevenly distributed in the working range of filament current; and a calculating module, configured to calculate a primary current value ip of the filament transformer according to the selected current range by the following formula:  

    PNG
    media_image1.png
    68
    318
    media_image1.png
    Greyscale
 
wherein isa and is(a+1) are filament current values at two end points of the selected current range; ipa and ip(a+1) are predetermined primary current values, measured in advance, corresponding to the filament current values at the two end points; and is the detected filament current value, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884